UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-1750



TAMILLA L. BARNARD RAMSEY,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:06-cv-00234-DLH)


Submitted:   May 29, 2008                  Decided:   June 17, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Paul B. Taylor, Assistant United States Attorney, Robert
J. Triba, Chief Regional Counsel, Region I, Jason W. Valencia,
Special Assistant United States Attorney, SOCIAL SECURITY
ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tamilla L. Bernard Ramsey appeals the magistrate judge’s

order affirming the Commissioner’s decision to deny supplemental

security income.*    We must uphold the decision to deny benefits if

the decision is supported by substantial evidence and the correct

law was applied.     See 42 U.S.C. § 405(g) (2000); Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996).      We have thoroughly reviewed the

parties’ briefs, administrative record, and the materials submitted

in the joint appendix, and find no reversible error.     Accordingly,

we affirm.     See Ramsey v. Astrue, No. 1:06-cv-00234-DLH (W.D.N.C.

June 2, 2007).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge in accordance with 28 U.S.C. § 636(c) (2000).

                                   2